Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This Office Action is in response to applicant’s amendment filed on 1/11/2021, under which claims 1-24 are pending and under consideration. 

Response to Arguments
Applicant’s amendments have overcome the previous objection of claims 15-16 as being duplicates of claims 7-8. Therefore, the objection has been withdrawn.
Applicant’s amendments have overcome the previous rejection of claims 17-24 as being directed to non-statutory subject matter (particularly, signals per se). Therefore, the rejection has been withdrawn. 
Applicant’s arguments with respect to the § 102 rejection of independent claims 1, 9, and 17, and the § 103 rejection of dependent claims 8, 16, and 24 have been fully considered, but are not deemed to be persuasive. 
With respect to the rejection of claims 1, 9, and 17 over Kheradpisheh, applicant argues that the amended claim limitation of “classify a second set of sensor data using the SVM directly on the second set of sensor data” (see, e.g., amended claim 1) distinguishes over Kheradpisheh on the basis that Kheradpisheh uses both an SNN and an SVM to classify data, instead of classifying the data using the SVM alone without using the SNN. Applicant argues that in the 
Applicant’s arguments are not persuasive because the amended claim language does not support the interpretation needed by the applicant to distinguish over Kheradpisheh.
When an SNN processes an original set of sensor data, the resulting output of the SNN is still considered to be “sensor data.” The output of the SNN would still be sensor data, only that it has been pre-processed by an SNN. Applicant’s argued distinction over Kheradpisheh requires interpreting the above limitation (i.e., “classify a second set of sensor data using the SVM directly on the second set of sensor data”) to have the meaning that the input into the SVM (i.e., the “second set of sensor data”) was not previously processed by the SNN. However, the amended claim does not require such an interpretation, since the amended claim does not particularly define the “second set of sensor data” to have the characteristic of “not being an output of the SNN.” Therefore, Kheradpisheh, which performs classification by sequentially using an SNN and then an SVM, reads on the instant claim. 
In other words, Kheradpisheh teaches that an original set of sensor data (e.g., a “test object”, as described at page 6, right column, of Kheradpisheh) is fed into the SNN to generate a “second set of sensor data” as the output of the SNN. This second set of sensor data (i.e., the output of the SNN) is then fed into directly into the SVM, such the SVM is used “directly on the second set of sensor data.” Therefore, Kheradpisheh reads on the amended claim of “directly,” in light of the breadth of the term “sensor data.”
Furthermore, the specification does not appear to describe omission of the SNN for inferences and testing. Thus, in consideration of the principle that the claims are interpreted in light of the specification, the Examiner submits that the specification does not support an interpretation that the input into the SVM (i.e., the “second set of sensor data” in the amended claim) was not previously processed by the SNN. To the contrary, FIG. 1 of this application teaches that the SNN 125 feeds into the SVM 130; thus, one skilled in the art would generally understand that the intended input of the SVM 130, whether in training, testing, or deployment, is data that has been processed by the SNN 125. In the absence of a specifically described reason to remove the SNN, one skilled in the art would assume that the SNN remains for testing and inference, since the SVM was trained based on the output of the SVM. 
Paragraph 32 of the specification, which was cited in applicant’s response as support for the claim limitations, teaches the following:
[0032]      The computing hardware 105 is arranged to classify a second set of sensor data using the SVM 130. Thus, once the SVM 130 is created (e.g., trained) on the first sensor data 120, the SVM 130 may be used to perform classifications. Additional details and examples of SNNs and reduced set SVMs are described below.

(Paragraph 32 of applicant’s specification) (emphasis added). As highlighted above, this part of the specification teaches classifying a second set of sensor data “using” the SVM 130. It does not state that the second set of sensor data is classified using only the SVM without using the SNN to pre-process the input into the SVM, or that the second set of sensor data was not previously processed by the SNN. Since FIG. 1 of this application teaches that the SNN 125 feeds into the SVM 130, and since the “first sensor data” refers to data that is processed by the SNN, one skilled in the art would understood that the “second set of sensor data” is likewise data that has been (or will be) processed by the SNN. Therefore, the specification does not support an interpretation that the input into the SVM (i.e., the “second set of sensor data” in the amended claim) was not previously processed by the SNN.
Therefore, as further set forth in the rejections below, the amendments to claims 1, 9, and 17 do not distinguish over the cited art.
	With respect to the rejection of claims 8, 16, and 24 over in view of Kheradpisheh in view of Burges and Tang, applicant argues that the amendment “wherein one of several kernels is used in the retraining, wherein the several kernels are different types of kernels” (see, e.g., claim 8) distinguishes over Tang. Applicant argues the following: 
Tang is discussing manipulating a kernel matrix K of one type of kernel, where the kernel type is a function such as linear, polynomial or Gaussian. In contrast, claims [8, 16, and 24] are presented amended to clarify the use of different kernel types, as illustrated and described with respect to FIG. 11 of the present application. 

(Applicant’s response, page 7).	
	 Applicant’s arguments are not persuasive because the amended claim language does not require the “use” of multiple different kernel types. Instead, the claims recite that “one of several kernels is used in the retraining.” Therefore, the claim is met when only one kernel is used, and the phrase “one of several kernels” merely indicates that the one kernel may be one of several alternatives, akin to the alternate expression “one of A, B, and C.” Since the phrase “one of several kernels is used in the retraining” is met by the use of just one kernel, the newly added limitation of “wherein the several kernels are different types of kernels” merely further defines other alternative items of the alternate expression, where such additional alternatives need not be met with respect to the term “is used in the retraining.” The Examiner notes that the Tang reference teach the possibility multiple different types of kernels (linear, polynomial, or Gaussian), and teaches the use of one of those types. Therefore, Tang reads on the instant claim limitation.
Therefore, as further set forth in the rejections below, the amendments to claims 8, 16, and 24 do not distinguish over the cited art. Should the applicant wish to direct claims 8, 16, and 24 to the embodiments in which multiple different types of kernels are used, the applicant is suggested to amend the claim language to recite this concept clearly. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kheradpisheh et al., “STDP-based spiking deep neural networks for object recognition,” arXiv:1611.01421v2 [cs.CV] 2 Nov 2017 (“Kheradpisheh”).
As to claim 1, Kheradpisheh teaches a system for a hybrid spiking neural network and support vector machine classifier, the system comprising:
an interface to obtain a first set of sensor data; [FIG. 1: the “input image” corresponds to “a first set of sensor data.” Examples of the input image include photographs of objects (FIG. 6; page 12, “ETH-80 dataset” section: each object is “photographed from 41 viewpoints”), photographs of handwriting (page 14, “MNIST dataset” section), and input from “neuromorphic asynchronous event-based cameras such as dynamic vision sensor” (page 16, right column, first full paragraph). With respect to the limitation of “interface to obtain,” since the input data is obtained from a sensor, such as a camera, and is processed by the computer, it is understood that the computer obtains the first set of sensor data through some interface in order for the computer to process the data as shown in FIG. 1.] 
a memory to store executable computer program instructions; [Since Kheradpisheh teaches deep learning (see title and abstract) and complex datasets and operations that require a computer (such as ETH-80), Kheradpisheh implicitly discloses that its method is performed on a computer with a memory storing a computer program implementing its neural network and classifier] and
processing circuitry configured by the computer program instructions to: [It is implicitly disclosed that the computer of Kheradpisheh has processing circuitry to perform the disclosed method, which includes neural network computation and operation of a classifier, as shown in FIG. 1.]
extract one or more feature sets from the sensor data using a spiking neural network (SNN); [FIG. 1, illustrating an SNN as described on page 2, right column, last paragraph: “a STDP-based spiking deep neural network (SDNN) with a spiketime neural coding. The network is comprised of a temporal-coding layer followed by a cascade of consecutive convolutional (feature extractor) and pooling layers.” In regards to the extraction of feature sets, this paragraph teaches that “…layers are equipped with STDP to learn visual features. Pooling layers provide translation invariance and also compact the visual information.” In particular, the “output of the global pooling layer” (page 6, right column, section titled “Global pooling and classification”) may correspond to the “one or more feature sets” recited in the instant claim.]
create a support vector machine (SVM) for the sensor data using the feature sets; [Page 6, right column, first paragraph in the section titled “Global pooling and classification”: “The output of the global pooling layer over the training images is used to train a linear SVM classifier.”] and
classify a second set of sensor data using the SVM directly on the second set of sensor data. [Page 6, right column, first paragraph in the section titled “Global pooling and classification”: “In the testing phase, the test object image is processed by the network and the output of the global pooling layer is fed to the classifier to determine its category.” That is, Kheradpisheh teaches that original sensor data (e.g., a “test object”, as described at page 6, right column, of Kheradpisheh) is fed into the SNN to generate a “second set of sensor data” as the output of the SNN. This second set of sensor data (i.e., the output of the SNN) is then fed into the SVM such the SVM is used “directly on the second set of sensor data.” When an SNN processes an original set of sensor data, the resulting output of the SNN is still considered to be “sensor data,” particularly sensor data that has been processed by an SNN. Therefore, Kheradpisheh reads on the instant claim limitation.]

	As to claim 9, this claim is directed to a method comprising steps that are the same or substantially the same as the operations performed by the system of claim 1. Therefore, the rejection made to claim 1 is applied to claim 9. 
		
	As to claim 17, this claim is directed to a computer-readable medium for performing operations that are the same or substantially the same as the operations performed by the system of claim 1. Therefore, the rejection made to claim 1 is applied to claim 17. 
	Additionally, Kheradpisheh teaches the limitations of “at least one non-transitory computer-readable medium including executable computer program instructions” and “the computer program instructions, when executed by a machine, cause the machine to perform operations” because it is implicitly disclosed that the computer of Kheradpisheh (corresponding to the recited “machine”) includes a memory storing program instructions to perform the method disclosed in Kheradpisheh.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kheradpisheh in view of Bichler (US 2017/0200078A1)
As to claim 2, Kheradpisheh teaches the system of claim 1, but does not teach that the first set of sensor data is “encoded as a frequency of spikes.”
Bichler, in an analogous art, teaches the above limitation. Bichler is in the field of artificial neural networks ([0001]) and generally pertains to data classification using neural networks ([0002]). Therefore, Bichler is analogous for being in the same field of endeavor as the claimed invention.
In particular, Bichler teaches sensor data [[0084]: “spikes can also originate directly from a sensor”], used as input into a neural network, [[0021]: “input matrix”] that is “encoded as a frequency of spikes” [[0083]: “In a frequency coding case, the frequency of the spikes, lying between fmin and fmax, is proportional to the absolute value of the signal to be coded. The sign of the spike determines the sign of the value of the signal to be coded. For example, considering an input matrix of the network corresponding to the luminance component of an image, normalized between 0 and 1, a white pixel (or coefficient of the matrix), coded by a value 1, will emit spikes at a frequency fmax…” See also [0021]-[0022] and [0120] (“spike-coded input image”)].
Bichler teaches that frequency encoding can be used to represent spikes, wherein “spikes can also originate directly from a sensor, such as a retina or an artificial cochlea, mimicking the operation of their biological equivalent” ([0084]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kheradpisheh and Bichler by modifying Kheradpisheh to use, as the input image, sensor data that is encoded as a frequency of spikes, in order to analyze data representing spikes, particularly data originating from a sensor that mimics the operation of a biological equivalent, as suggested by Bichler (see [0084], quoted above). 
Furthermore, the instant claim is a combination of the method of Kheradpisheh and the frequency-encoded data of Bichler in which the elements separately disclosed in the respective references would perform the same functions as they do separately. Since Kheradpisheh and Bicher both use convolutional neural network layers (see Kheradpisheh, abstract: “several convolutional…layers”; Bicher, [0022]: “accumulation of the coefficient of the convolution kernel on each arrival of a spike on the corresponding input”), the result of the combination of elements would have been predictable. Therefore, the claim would also have obvious as a combination of prior art elements according to known methods to yield predictable results.

	As to claims 10 and 18, the further limitations recited in these claims are the same or substantially the same as those recited in claim 2. Therefore, the rejection made to claim 2 is applied to claims 10 and 18.

2.	Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kheradpisheh in view of Burges, “Simplified support vector decision rules,” International Conference on Machine Learning (pp. 71--77) (1996).
As to claim 3, Kheradpisheh teaches the system of claim 1, but does not teach that the SVM is “a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors.”
Burges, in an analogous art, teaches the above limitation. Burges generally relates to support vector machine techniques (see title and abstract) for artificial intelligence. Therefore, Burges is analogous for being in same field of endeavor as the claimed invention. Burges teaches a method that “computes an approximation to the decision rule in terms of a reduced set of vectors” (abstract). This method is commonly known as the “Burges’ reduced set method” (BRSM), which is described in the instant application’s specification in connection with the limitation in question. 
In particular, Burges teaches “wherein the SVM is a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors.” [§ 2 (“The reduced set”) introduces the reduced set as {γa; za}, a = 1,…, Nz (third page, left column, top paragraph). In particular, § 3.1 teaches that for an exemplary formulation using symmetric tensor Sµν of equation 10, “the za are chosen to be the first Nz eigenvectors of S, where the eigenvectors are ordered by absolute size of their eigenvalues” (third page, right column, text below near equation 14).  Note that the eigenvectors are “eigenvectors of S whose eigenvalue λ = γz2 has the largest absolute size” (third page, right column, text below equation 12) and are therefore derived from the support vectors.]
Burges teaches that its method “can decrease the computational complexity of the decision rule by a factor of ten, with no loss in generalization performance, making the SVM test speed competitive with that of other methods” and “allows the generalization performance / complexity trade-off to be directly controlled” (Burges, abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kheradpisheh with the teachings of Burges by modifying the SVM of Kheradpisheh to be a reduced set vector SVM that uses eigenvectors, derived from support vectors, in place of the support vectors, in order to decrease the computational complexity of the SVM, particularly in manner that allows the generalization performance and complexity trade-off to be controlled, as suggested by Burges (see abstract, quoted above).

As to claims 11 and 19, the further limitations recited in these claims are the same or substantially the same as those recited in claim 3. Therefore, the rejection made to claim 3 is applied to claims 11 and 19.

3.	Claims 4-6, 8, 12-14, 16, 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kheradpisheh in view of Burges, and further in view of Tang et al., “Multiclass Reduced-Set Support Vector Machines,” Proceedings of the 23rd International Conference on Machine Learning, Pittsburgh, PA, USA, 2006 (“Tang”)
As to claim 4, the combination of Kheradpisheh and Burges teaches the system of claim 3, but does not specifically teach that the SVM is “a multiclass SVM.”
Tang, in an analogous art, teaches the above limitation. Tang generally relates to support vector machine techniques (title and abstract) in artificial intelligence. Therefore, Tang is analogous for being in same field of endeavor as the claimed invention.
In particular, Tang teaches a “multiclass SVM” [Title: “Multiclass Reduced-Set Support Vector Machines”; abstract: “multiclass SVMs made up of several binary SVMs”; § 4, first paragraph: “Methods for solving multi-class problems using binary SVMs include one-vs-one, one-vs-all, error-correcting codes, directed acyclic graph, and pairwise coupling”]. 
Tang teaches that multiclass SVMs can be used “to solve a multiclass problem” (§ 1, paragraph 2). Note that “multiclass problem” in Tang refers to multiclass classification, such as classification into “k classes using l binary SVMs,” wherein the plurality of binary SVMs constitute a multiclass SVM (§ 4, second paragraph, first sentence). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kheradpisheh and Burges with the teachings of Tang, particularly by modifying the SVM in combination of Kheradpisheh and Burges to be a multiclass SVM, in order to solve a multiclass problem (i.e., to perform multiclass classification), as suggested by Tang (see sections quoted above). 

As to claim 5, the combination of Kheradpisheh, Burges, and Tang teaches the system of claim 4, wherein, to create the SVM, the processing circuitry creates SVM solutions for binary classifications of a set of possible classifications, a binary classification separating input into one of two classes. [As noted in the rejection of claim 4, above, the multiclass SVM in Tang comprises a plurality of binary SVMs, which may perform one-vs-one or one-vs-all binary classifications (as described in § 4, paragraph 1). A binary SVM performs classification separating input into one of two classes (i.e., “binary classification” as described in § 1, paragraph 2). Therefore, the combination of Kheradpisheh, Burges, and Tang teaches the instant limitations.]

As to claim 6, the combination of Kheradpisheh, Burges, and Tang teaches the system of claim 5, as set forth above. Kheradpisheh does not teach that, to create the SVM, the processing circuitry perform the operations recited in the instant claim. 
However, Tang teaches wherein, to create the SVM, the processing circuitry:
combines reduced set vectors for all SVM solutions for binary classifications into a single joint list by pruning a plurality of selected vectors; [§ 4, algorithm steps at the bottom of the left column: “our proposed algorithm to reduce a multiclass SVM is: 1. Begin by creating a single reduced-set vector for each of the l binary SVMs independently. 2. Combine all reduced-set vectors into a single master list and retrain the βi and b for each binary SVM using all l reduced-set vectors.” The limitation of “by pruning a plurality of selected vectors” is met by the step of “creating a single reduced-set vector for each of the l binary SVMs independently,” because this step reduces the set of vectors by pruning unneeded vectors. Additionally, in step 3 of Tang’s algorithm, the operation of “share all reduced-set vectors” also reads on the instant limitation.]
retrains all binary SVM solutions using the joint list. [§ 4 (right column): “(b) Share all reduced-set vectors and retrain βi and b for all binary SVMs again. See § 3.4: “after computing the reduced-set vectors, we recompute these coefficients so as to minimize the original SVM objective function” (first paragraph) and “retraining for βi usually results in significantly better performance for reduced-set SVMs, as will be seen in section 5. In addition, retraining is the key to our proposed multiclass method” (second-to-last paragraph). Additionally, in step 3 of Tang’s algorithm, the operation of “retrain” also reads on the instant limitation.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated, into the combination of Kheradpisheh, Burges, and Tang as set forth in the rejection of claim 5, the aforementioned further teachings of Tang by modifying the processing circuitry such that to create the SVM, it combines reduced set vectors for all SVM solutions for binary classifications into a single joint list by pruning a plurality of selected vectors, and retrains all binary SVM solutions using the joint list. One of ordinary skill in the art would have been motivated to do so in order to implement an approach that achieves results that are better than other multiclass reduced-set methods, as suggested by Tang (abstract, last sentence: “this new approach is consistently better than previous multiclass reduced-set methods, sometimes with a dramatic difference.”).  

As to claim 8, the combination of Kheradpisheh, Burges, and Tang teaches the system of claim 6, wherein one of several kernels is used in the retraining, wherein the several kernels are different types of kernels. [Tang, § 2, right column, first full paragraph, discloses several kernels that are different types of kernels, such as linear, polynomial, and Gaussian kernels. The kernel that is used in exemplary embodiments in Tang is a Gaussian kernel, as disclosed in § 5.1: “using the Gaussian kernel k(x,y)…”. Furthermore, Tang teaches the use of the kernel in retraining at § 3.4 (“Re-training on the Reduced Set”), last four paragraphs, which teaches that the kernel matrix Kxz or                         
                            
                                
                                    K
                                
                                ~
                            
                        
                     is used to perform retraining (“our proposed retraining method requires taking the inverse of the kernel matrix”). Note that these matrices are from the kernel function k, as stated in equation 15 and the text below equation 18 in § 3.4.] 

	As to claims 12-14 and 16, the further limitations recited in these claims are the same or substantially the same as those recited in claims 4-6 and 8, respectively. Therefore, the rejection made to claims 4-6 and 8 are applied to claims 12-14 and 16, respectively.

	As to claims 20-22 and 24, the further limitations recited in these claims are the same or substantially the same as those recited in claims 4-6 and 8, respectively. Therefore, the rejection made to claims 4-6 and 8 are applied to claims 20-22 and 24, respectively.

4.	Claims 7, 15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kheradpisheh in view of Burges and Tang, an further in view of Li et al., “Adaptive simplification of solution for support vector machine,” Pattern Recognition, vol. 40, no. 3, pp. 972–980, Mar. 2007 (“Li”).
As to claim 7, the combination of Kheradpisheh, Burges, and Tang teaches the system of claim 6, but does not explicitly teach the further limitations of “wherein original support vectors for each SVM solution for binary classifications are also included in the joint list.”
Li, in an analogous art, teaches the above limitation. Li generally relates to methods for simplifying support vector machines for machine learning (see title and abstract, paragraph 2).  Therefore, Li analogous for being in the same field of endeavor as the claimed invention. 
In particular, Li teaches “wherein original support vectors for each SVM solution for binary classifications are also included in the joint list.” [Abstract: “we proposed an adaptive algorithm named feature vectors selection (FVS) to select the feature vectors from the support vector solutions.” See § 3.4 for details on the algorithm: “The process of FVS is a greedy iterative algorithm. When selecting the first feature vector, we look for the samples that gives the minimum δF. In each iteration, (21) is used to estimate the performance of the current feature set and (22) is used to select the next best candidate feature vector.” Note that in Li, the term “feature vectors” refers to a subset of the original support vectors that serves as a reduced set (see § 3.4, paragraphs preceding equation 14, which teaches that the selected feature vectors xFj are a subset of support vectors xi), wherein the number of selected feature vectors is less than the number of original support vectors (§ 3.2, last paragraph: “number of feature vectors is often far less than of support vectors”). Additionally, the parameter of δ refers to the approximation error between the feature vector set (i.e., the reduced vector set) and the original vector set (see equation 15 and subsequent paragraph).] 
As noted above, the method in Li starts from an empty set and iteratively adds a support vector from the original set that is expected to make the largest decrease in the approximation error in order to form a reduced-size set. Therefore, Li teaches that original support vectors may be added to decrease approximation error.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Kheradpisheh, Burges, and Tang with the teachings of Li by modifying the joint list such that original support vectors for each SVM solution for binary classifications are also included in the joint list, in order to utilize a support vector that decreases approximation error, as suggested by Li (see § 3.4, quoted above).

As to claim 15, the further limitations recited in this claim are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claim 15.

As to claim 23, the further limitations recited this claim are the same or substantially the same as those recited in claim 7. Therefore, the rejection made to claim 7 is applied to claim 23.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu et al. teaches classifying sensor data using a multiclass SVM alone.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124